DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 08/15/2019 claims foreign priority to KR10-2018-0143913, filed 11/20/2018 and claims foreign priority to KR10-2019-0020054, filed 02/20/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A. wherein the logic circuit includes an OR gate in claim 29.
The drawings are objected to because the specification paragraph [0044] describes sub-node SN1K as positioned between neighboring first inverters INV1, however, Fig. 3A does not show sub-node SN1K as positioned between neighboring first inverters INV1. Paragraph [0046] describes sub-node SN2K as positioned between neighboring second inverters INV2, however, Fig. 3A does not show sub-node SN2K as positioned between neighboring second inverters INV2. Paragraph [0047] describes sub-node SN3K as positioned between neighboring third inverters INV3, however, Fig. 3A does not show sub-node SN3K as positioned between neighboring third inverters INV3. Further, the specification th sub-node of the inverter chains in Figs. 3B, 3C, 7A, and 7B as positioned between neighboring inverters, however, Figs. 3B, 3C, 7A, and 7B do not show the Kth sub-node as positioned between neighboring inverters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In paragraphs [0033-0034], the specification describes the logic elements LE1 to LE3 in Fig. 2 as performing an OR operation. However, logic elements LE1 to LE3 in Fig. 2 are XOR gates performing an XOR operation.

Claim Objections
Claims 14-18 are objected to because of the following informalities:
In claim 14 line 10, “a random number” should read “the random number” instead. Claims 15-18 inherit the same deficiency as claim 14 by reason of dependence and are objected to for the same reason.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein a random number is generated by sampling the combining signal” in line 9. This limitation is unclear because it merely states a function (sampling the combining signal to generate a random number) that is not performed by any structure recited in the claim. The recited function does not follow from the structure recited in the claim, i.e., the first inverter chain, the second inverter chain, and the logic element, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claims 20-25 inherit the same deficiency as claim 19 by reason of dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasyltsov et al. (US-PGPUB 2011/0302232 A1), hereinafter Vasyltsov.
Regarding claim 26, Vasyltsov teaches a random number generator comprising:
a plurality of serially connected first inverters configured to output a first random signal (Vasyltsov Figs. 13-18 and paragraph [0101] plurality of serially connected first inverters – inverters 11-1K; first random signal – output of 1230_1/1430_1 that is input to the XOR gate);
a plurality of serially connected second inverters configured to output a second random signal (Vasyltsov Figs. 13-18 and paragraph [0101] a plurality of serially connected second inverters – inverters 21-2K; second random signal – output of 1230_2/1430_2 that is input to the XOR gate); and
a signal processing circuit for generating a random number by using the first random signal and the second random signal (Vasyltsov Figs. 13-18 and paragraphs [0101-0103] signal processing circuit – sampling unit 1250, 1450).

Regarding claim 28, Vasyltsov teaches all the limitations of claim 26 as stated above. Further, Vasyltsov teaches wherein the signal processing circuit includes a logic circuit for receiving the first and second random numbers, a duty corrector for receiving an output of the logic circuit, and a signal sampler for generating the random number using a duty corrected output of the duty corrector in response to a control signal received by the signal sampler (Vasyltsov Fig. 17 and paragraphs [0145-0149] logic circuit – XOR gate; duty corrector - mod 2 counter 1457; signal sampler - flip-flop 1451; control signal - sampling clock SP_ CLK).

Regarding claim 30, Vasyltsov teaches all the limitations of claim 26 as stated above. Further, Vasyltsov teaches wherein a multiplexer is connected to a first one of the plurality of first inverters and the multiplexer operates in response to a mode selection signal (Vasyltsov Fig. 15 and paragraphs [0107-0110] multiplexer – MUX1; mode selection signal – mode signal M).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-8, 10-12, 19-21, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Sugahara (US-PGPUB 2016/0179472 A1).
Regarding claim 1, Vasyltsov teaches a random number generator, comprising:
a first ring oscillator including a first inverter chain, the first inverter chain including a plurality of serially connected first inverters, the first ring oscillator configured to output a first random signal generated at a first sub-node [… ] (Vasyltsov Figs. 13-18 and paragraph [0101] first ring oscillator – 1230_1, 1430_1; first inverter chain including a plurality of serially connected first inverters – inverters 11-1K; first random signal – output of 1230_1/1430_1 that is input to the XOR gate);
a second ring oscillator including a second inverter chain, the second inverter chain including a plurality of serially connected second inverters, the second ring oscillator configured to output a second random signal generated at a second sub-node […] (Vasyltsov Figs. 13-18 and paragraph [0101] second ring oscillator – 1230_2, 1430_2; second inverter chain including a plurality of serially connected second inverters – inverters 21-2K; second random signal – output of 1230_2/1430_2 that is input to the XOR gate); and
a signal processing circuit for generating a random number by combining the first random signal with the second random signal (Vasyltsov Figs. 13-18 and paragraphs [0101-0103] signal processing circuit – sampling unit 1250, 1450).
Vasyltsov does not explicitly teach the first random signal is generated at a first sub-node between two neighboring first inverters among the plurality of first inverters and the second random signal is generated at a second sub-node between two neighboring second inverters among the plurality of second inverters.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Sugahara and configure the first and second ring oscillators of Vasyltsov to generate multiple output signals in between two neighboring inverters such as output signals D203 to D215 as shown in Fig. 11 of Sugahara and output the first and second random signals using one of the output signals D203-D215 similar to the output value S203 in Fig. 11 of Sugahara which can then be input to the XOR gate.
 The motivation to do so is to variably set an oscillation frequency of the ring oscillator circuit. For example, if the output value D203 is selected, the oscillation frequency of the ring oscillator circuit is set to an oscillation frequency equivalent to that of a ring oscillator having 3 stages, and if the output value D205 is selected, the oscillation frequency of the ring oscillator circuit is set to an oscillation frequency equivalent to that of a ring oscillator having 5 stages (Sugahara paragraph [0207]).
Therefore, the combination of Vasyltsov as modified in view of Sugahara teaches a first ring oscillator including a first inverter chain, the first inverter chain including a plurality of serially connected first inverters, the first ring oscillator configured to output a first random signal generated at a first sub-node between two neighboring first inverters among the plurality of first inverters; a second ring oscillator including a second inverter chain, the second inverter chain including a plurality of serially connected second inverters, the second ring oscillator configured to output a second random signal generated at a second sub-node between two neighboring second inverters among the plurality of second inverters; and a signal processing circuit for generating a random number by combining the first random signal with the second random signal.	

Regarding claim 2, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches further comprising a third ring oscillator including a third inverter chain, the third inverter chain including a plurality of serially connected third inverters, the third ring oscillator configured to output a third random signal generated at a third sub-node […] (Vasyltsov Figs. 13-18 and paragraph [0101] third ring oscillator – 1230_n, 1430_n; third inverter chain including a plurality of serially connected third inverters – inverters n1-nK; third random signal – output of 1230_n/1430_n that is input to the XOR gate),
wherein the signal processing circuit generates the random number by combining the first random signal, the second random signal, and the third random signal (Vasyltsov Figs. 13-18 and paragraphs [0101-0103]).
Vasyltsov does not explicitly teach the third random signal generated at the third sub-node between two neighboring third inverters among the plurality of third inverters.
However, as discussed above, Sugahara teaches a random number generator comprising of a ring oscillator that is configured to output a random signal generated at sub-nodes between two neighboring inverters among the plurality of inverters (Sugahara Fig. 11 and paragraphs [0206-0208]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Sugahara and configure the third ring oscillator of Vasyltsov to generate multiple output signals in between two neighboring inverters such as output signals D203 to D215 as shown in Fig. 11 of Sugahara and output the third random signal using one of the output signals D203-D215 similar to the output value S203 in Fig. 11 of Sugahara which can then be input to the XOR gate.
The motivation to combine is the same as claim 1.


Regarding claim 6, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 2 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein the number of first inverters included in the first inverter chain is the same as the number of second inverters included in the second inverter chain, and wherein the number of first inverters included in the first inverter chain is the same as the number of third inverters included in the third inverter chain (Vasyltsov Fig. 14 shows the first, second, and third ring oscillators have k number of inverters).

	Regarding claim 7, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 2 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein the signal processing circuit comprises:
a logic element for generating a combining signal by performing a logic operation on the first random signal, the second random signal, and the third random signal (Vasyltsov Fig. 17 and paragraphs [0145-0146] logic element – XOR gate in sampling unit 1450);
a duty corrector for correcting a duty ratio between logic high and logic low of the combining signal (Vasyltsov Fig. 17 and paragraph [0147] duty corrector – mod 2 counter 1457); and
a signal sampler for generating the random number by sampling the combining signal which has a corrected duty ratio (Vasyltsov Fig. 17 and paragraphs [0148-0149] signal sampler – flip-flop 1451).

Regarding claim 8, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 7 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein the logic element comprises an XOR gate (Vasyltsov Fig. 17 and paragraphs [0145-0146]).

Regarding claim 10, Vasyltsov teaches all the limitations of claim 7 as stated above. Further, Vasyltsov teaches wherein the signal sampler comprises a second flip-flop for receiving a sampling control signal at a clock input, receiving the combining signal having the corrected duty ratio at a data input, and outputting the random number at a non-inverting output (Vasyltsov Fig. 17 and paragraphs [0145-0146] sampling control signal - sampling clock SP_ CLK).

Regarding claim 11, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 1 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches further comprising a fourth ring oscillator including a fourth inverter chain, the fourth inverter chain including a plurality of serially connected fourth inverters (Vasyltsov Figs. 13-18 and paragraph [0101] fourth ring oscillator – 1230_n, 1430_n; fourth inverter chain including a plurality of serially connected fourth inverters – inverters n1-nK),
wherein the first ring oscillator further comprises a multiplexer for setting the first ring oscillator to be in a meta-stability mode or an oscillation mode (Vasyltsov Fig. 15 and paragraphs [0107-0110, 0137-0138] multiplexer – MUX1),
wherein the multiplexer forms a first path in which a first input node in which a signal is input to the first inverter chain is connected to a third sub-node in which a signal is output from a first inverter positioned first among the plurality of first inverters in the meta-stability mode (Vasyltsov Fig. 15 and paragraph [0109] first input node – input of INV11; third sub-node – output of INV11), and
wherein a second path in which the first input node is connected to a first output node in which a signal is output from a fourth inverter positioned last among the plurality of fourth inverters is formed in the oscillation mode (Vasyltsov Fig. 15 and paragraphs [01] first output node – last3 node; fourth inverter – INV3K).

Regarding claim 12, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 11 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches 
wherein a first input of the multiplexer is connected to the first output node, a second input of the multiplexer is connected to the third sub-node, and an output of the multiplexer is connected to the first input node (Vasyltsov Fig. 15 shows first input to MUX1 is connected to last3, i.e. first output node, second input to MUX1 is connected to output of INV11, i.e. third sub-node, output of MUX1 is connected to input of INV11, i.e. first input node), and
wherein the multiplexer connects one of the first output node and the third sub-node to the first or second input in response to a mode control signal (Vasyltsov Fig. 15 and paragraph [0110] mode control signal – mode signal M).

Regarding claim 19, Vasyltsov teaches a random number generator, comprising:
a first inverter chain including a plurality of serially connected first inverters (Vasyltsov Figs. 13-18 and paragraph [0101] first inverter chain including a plurality of serially connected first inverters – inverters 11-1K);
a second inverter chain including a plurality of serially connected second inverters (Vasyltsov Figs. 13-18 and paragraph [0101] second inverter chain including a plurality of serially connected second inverters – inverters 21-2K); and
a logic element connected to a first sub-node […] and a second sub-node […], the logic element configured to generate a combining signal by combining a first random signal of the first sub-node and a second random signal of the second sub-node (Vasyltsov Figs. 13-14 and 17-18 and paragraphs [0101-0102] logic element – XOR gate; combining signal – output of the XOR gate; first random signal – output of 1230_1/1430_1 that is input to the XOR gate; second random signal – output of 1230_2/1430_2 that is input to the XOR gate),
wherein a random number is generated by sampling the combining signal (Vasyltsov Figs. 13-14 and 17-18 and paragraphs [0103]).
Vasyltsov does not explicitly teach the logic element is connected to the first sub-node between two adjacent first inverters of the plurality of first inverters and the second sub-node between two adjacent second inverters of the plurality of second inverters.
However, on the same field of endeavor, Sugahara teaches a random number generator comprising of a ring oscillator that is configured to output a random signal generated at sub-nodes between two adjacent inverters among the plurality of inverters (Sugahara Fig. 11 and paragraphs [0206-0208]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Sugahara and configure the first and second ring oscillators of Vasyltsov to generate multiple output signals in between two adjacent inverters such as output signals D203 to D215 as shown in Fig. 11 of Sugahara and output the first and second random signals using one of the output signals D203-D215 similar to the output value S203 in Fig. 11 of Sugahara which can then be input to the XOR gate.

Therefore, the combination of Vasyltsov as modified in view of Sugahara teaches a random number generator, comprising: a first inverter chain including a plurality of serially connected first inverters; a second inverter chain including a plurality of serially connected second inverters; and a logic element connected to a first sub-node between two adjacent first inverters of the plurality of first inverters and a second sub-node between two adjacent second inverters of the plurality of second inverters, the logic element configured to generate a combining signal by combining a first random signal of the first sub-node and a second random signal of the second sub-node, wherein a random number is generated by sampling the combining signal.

Regarding claim 20, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 19 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches further comprising a third inverter chain including a plurality of serially connected third inverters (Vasyltsov Figs. 13-18 and paragraph [0101] third inverter chain including a plurality of serially connected third inverters – inverters n1-nK),
wherein the logic element is further connected to a third sub-node […] and the logic element generates the combining signal by combining the first random signal, the second random signal, and a third random signal of the third sub-node (Vasyltsov Figs. 13-4 and 17-18 third random signal – output of 1230_n/1430_n that is input to the XOR gate.
Vasyltsov does not explicitly teach the third sub-node between two adjacent third inverters of the plurality of third inverters.
However, as discussed above, Sugahara teaches a random number generator comprising of a ring oscillator that is configured to output a random signal generated at sub-nodes between two neighboring inverters among the plurality of inverters (Sugahara Fig. 11 and paragraphs [0206-0208]).

The motivation to combine is the same as claim 1.
Therefore, the combination of Vasyltsov as modified in view of Sugahara teaches further comprising a third inverter chain including a plurality of serially connected third inverters, wherein the logic element is further connected to a third sub-node between two adjacent third inverters of the plurality of third inverters and the logic element generates the combining signal by combining the first random signal, the second random signal, and a third random signal of the third sub-node.

Regarding claim 21, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 20 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches further comprising:
a duty corrector for correcting a duty ratio of the combining signal output from the logic element (Vasyltsov Fig. 17 and paragraph [0147] duty corrector – mod 2 counter 1457); and
a signal sampler for generating a random number by sampling the combining signal which includes a corrected duty ratio (Vasyltsov Fig. 17 and paragraphs [0148-0149] signal sampler – flip-flop 1451).
	
Regarding claim 23, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 20 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein the number of first inverters included in the first inverter chain is the same as the number of second inverters included in the second inverter chain (Vasyltsov Figs. 14-18 shows the first and second inverter chains have k number of inverters).

	Regarding claim 24, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 19 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches further comprising: 
a fourth inverter chain including a plurality of serially connected fourth inverters (Vasyltsov Figs. 13-18 and paragraph [0101] fourth inverter chain including a plurality of serially connected fourth inverters – inverters n1-nK); and
a multiplexer connected to the first inverter chain to put the first inverter chain in a meta-stability mode or an oscillation mode (Vasyltsov Fig. 15 and paragraphs [0107-0110, 0137-0138] multiplexer – MUX1),
wherein the multiplexer forms a first path in which a first input node in which a signal is input to the first inverter chain is connected to a third sub-node in which a signal is output from a first inverter positioned first among the plurality of first inverters in the meta-stability mode (Vasyltsov Fig. 15 and paragraphs [0109, 0115] first input node – input of INV11; third sub-node – output of INV11), and
wherein a second path in which the first input node is connected to a first output node in which a signal is output from a fourth inverter positioned last among the plurality of fourth inverters is formed in the oscillation mode (Vasyltsov Fig. 15 and paragraphs [0118] first output node – last3 node; fourth inverter – INV3K).

Regarding claim 25, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 24 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches 
wherein a first input of the multiplexer is connected to the first output node, a second input of the multiplexer is connected to the third sub-node, and an output of the multiplexer is connected to the first input node (Vasyltsov Fig. 15 shows first input to MUX1 is connected to last3, i.e. first output node, second input to MUX1 is connected to output of INV11, i.e. third sub-node, output of MUX1 is connected to input of INV11, i.e. first input node), and
wherein one of the first output node and the third sub-node is connected to the first or second input in response to a mode control signal (Vasyltsov Fig. 15 and paragraph [0110] mode control signal – mode signal M).

Regarding claim 27, Vasyltsov teaches all the limitations of claim 26 as stated above. Further, Vasyltsov teaches wherein the first random signal is output from a first node […], and the second random signal is output from a second node […] (Vasyltsov Figs. 13-18).
Vasyltsov does not explicitly teach wherein the first random signal is output from a first node disposed between a pair of adjacent first inverters, and the second random signal is output from a second node disposed between a pair of adjacent second inverters.
However, on the same field of endeavor, Sugahara teaches a random number generator comprising of a ring oscillator that is configured to output a random signal generated at nodes disposed between a pair of adjacent inverters among the plurality of inverters (Sugahara Fig. 11 and paragraphs [0206-0208]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Sugahara and configure the first and second ring oscillators of Vasyltsov to generate multiple output signals at nodes disposed between a pair of adjacent inverters such as output signals D203 to D215 as shown in Fig. 11 of Sugahara and output 
The motivation to do so is the same as claim 1.
Therefore, the combination of Vasyltsov as modified in view of Sugahara teaches wherein the first random signal is output from a first node disposed between a pair of adjacent first inverters, and the second random signal is output from a second node disposed between a pair of adjacent second inverters.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Sugahara  as applied to claim 7 above, and further in view of Bohdan et al. (US-PGPUB 2017/0048061 A1), hereinafter Bohdan.
Regarding claim 9, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 7 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein the duty corrector comprises a first flip-flop including a data input and an inverting output connected to each other, the first flip-flop configured to receive the combining signal at a clock input and to output the combining signal having the corrected duty ratio […] (Vasyltsov Fig. 17 duty corrector – flip-flop 1457; data input – D input; inverting output – Q bar output; further, the output of the XOR gate is connected to the clock input).
	Vasyltsov does not explicitly teach to output the combining signal having the corrected duty ratio to the inverting output.
	However, on the same field of endeavor, Bohdan teaches a random number generator comprising a comprising of a toggling flip-flop that functions as a mod 2 counter and outputs a random signal from a ring oscillator on its inverting output to the signal sampler. Further, Bohdan discloses the flip-flop includes a data input and an inverting output connected to each other, and the first flip-flop 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Sugahara using Bohdan and configure the flip-flop 1457 using the teaching of Bohdan such that the D input of flip-flop 1451 is connected to the inverting input Q bar of flip-flop 1457 instead of the non-inverting input Q. Both of the flip-flop 1457 configuration of Vasyltsov and the toggling flip-flop configuration of Bohdan shown in Fig. 11 performs the same function of performing mod 2 count, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a flip-flop to perform a mod 2 count.
	Therefore, the combination of Vasyltsov as modified in view of Sugahara and Bohdan teaches wherein the duty corrector comprises a first flip-flop including a data input and an inverting output connected to each other, the first flip-flop configured to receive the combining signal at a clock input and to output the combining signal having the corrected duty ratio to the inverting output.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Aliseychik et al. (US-PGPUB 2010/0153478 A1), hereinafter Aliseychik and Sugahara.
	Regarding claim 13, Vasyltsov teaches a random number generator, comprising:
	a first ring oscillator group including a […] first ring oscillator configured to output a […] first random signal generated at […] first sub-node […] among a plurality of first inverters included in […] the first ring oscillator (Vasyltsov Figs. 13-18 and paragraph [0101] first ring oscillator group including a first ring oscillator – 1230_1, 1430_1; first inverters – inverters 11-1K; first random signal – output of 1230_1/1430_1 that is input to the XOR gate);
a second ring oscillator group including a […] second ring oscillator configured to output a […] second random signal generated at a […] second sub-node […] among a plurality of second inverters included in […] the second ring oscillator (Vasyltsov Figs. 13-18 and paragraph [0101] second ring oscillator group including a second ring oscillator – 1230_2, 1430_2; second inverters – inverters 21-2K; second random signal – output of 1230_2/1430_2 that is input to the XOR gate);
a third ring oscillator group including a […] third ring oscillator configured to output a […] third random signal generated at a […] third sub-node […] among a plurality of third inverters included […] the third ring oscillator (Vasyltsov Figs. 13-18 and paragraph [0101] third ring oscillator group including a third ring oscillator – 1230_n, 1430_n; third inverters – inverters n1-nK; third random signal – output of 1230_n/1430_n that is input to the XOR gate); and
a signal processing circuit for generating a random number based on a combination of the […] first random signal, the […] second random signal, and the […] third random signal (Vasyltsov Figs. 13-14 and 17-18 and paragraphs [0101-0103] signal processing circuit – sampling unit 1250, 1450).
Vasyltsov does not explicitly teach the first ring oscillator group including a plurality of first ring oscillators configured to output a plurality of first random signals generated at a plurality of first sub-nodes between two neighboring first inverters among a plurality of first inverters included in each of the plurality of first ring oscillators; the second ring oscillator group including a plurality of second ring oscillators configured to output a plurality of second random signals generated at a plurality of second sub-nodes between two neighboring second inverters among a plurality of second inverters included in each of the plurality of second ring oscillators; the third ring oscillator group including a plurality of third ring oscillators configured to output a plurality of third random signals generated at a plurality of third sub-nodes between two neighboring third inverters among a plurality of third inverters included in each of the plurality of third ring oscillators; and the signal processing circuit for generating a random the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals.
However, on the same field of endeavor, Aliseychik discloses a random number generator comprising groups of ring oscillators with multiple ring oscillators in each group (Aliseychik Fig. 6 and paragraph [0037]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Aliseychik and arrange the ring oscillator of Vasyltsov as a group with each group comprising of multiple ring oscillators and each ring oscillator outputting a random signal such that the first ring oscillator group outputs multiple first random signals, the second ring oscillator group outputs multiple second random signals, and the third ring oscillator group outputs multiple third random signals. Further, configure the sampling unit to combine the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals respectively output by the first, second, and third ring oscillator group. Duplicating the ring oscillator of Vasyltsov such that each group includes multiple ring oscillators and the sampling unit to include multiple XOR gates in the logic circuit, and multiple flip-flops in the duty correcting circuit and sampling circuit is obvious to one skilled in the art. See MPEP 2144.04.VI.B.
Therefore, the combination of Vasyltsov as modified in view of Aliseychik teaches a random number generator comprising a first ring oscillator group including a plurality of first ring oscillators configured to output a plurality of first random signals generated at a plurality of first sub-nodes […] among a plurality of first inverters included in each of the plurality of first ring oscillators; a second ring oscillator group including a plurality of second ring oscillators configured to output a plurality of second random signals generated at a plurality of second sub-nodes […] among a plurality of second inverters included in each of the plurality of second ring oscillators; a third ring oscillator group including a plurality of third ring oscillators configured to output a plurality of third random signals generated at a 
Vasyltsov as modified in view of Aliseychik does not explicitly teach to output a plurality of first random signals generated at a plurality of first sub-nodes between two neighboring first inverters, to output a plurality of second random signals generated at a plurality of second sub-nodes between two neighboring second inverters and to output a plurality of third random signals generated at a plurality of third sub-nodes between two neighboring third inverters.
However, on the same field of endeavor, Sugahara teaches a random number generator comprising of a ring oscillator that is configured to output a random signal generated at sub-nodes between two neighboring inverters among the plurality of inverters (Sugahara Fig. 11 and paragraphs [0206-0208]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Aliseychik using Sugahara and configure each ring oscillator of the first, second, and third ring oscillator group of Vasyltsov to generate multiple output signals in between two neighboring inverters such as output signals D203 to D215 as shown in Fig. 11 of Sugahara and output the plurality of first, second, and third random signals using one of the output signals D203-D215 similar to the output value S203 in Fig. 11 of Sugahara which can then be input to the signal processing circuit.
The motivation to combine is the same as claim 1.
Therefore, the combination of Vasyltsov as modified in view of Aliseychik and Sugahara teaches a random number generator comprising a first ring oscillator group including a plurality of first ring oscillators configured to output a plurality of first random signals generated at a plurality of first sub-.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Aliseychik and Sugahara as applied to claim 13 above, and further in view of Sackett (US-PGPUB 2014/0237011 A1).
Regarding claim 14, Vasyltsov as modified in view of Aliseychik and Sugahara teaches all the limitations of claim 13 as stated. Further, Vasyltsov as modified in view of Aliseychik and Sugahara teaches wherein the signal processing circuit comprises: 
a logic circuit for generating […] an output signal by performing a logic operation on the […] first random signal, the […] second random signal, and the […] third random signal (Vasyltsov Fig. 17 and paragraphs [0145-0146] logic circuit – XOR gate in sampling unit 1450);
a duty correcting circuit for correcting a duty ratio between logic high and logic low […] (Vasyltsov Fig. 17 and paragraph [0147] duty corrector – mod 2 counter 1457);
a sampling circuit for generating […] sub-random number by sampling the […] output signal having corrected duty ratio (Vasyltsov Fig. 17 and paragraphs [0148-0149] signal sampler – flip-flop 1451)
Vasyltsov does not explicitly teach the logic circuit for generating a plurality of output signals by performing a logic operation on the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; the duty correcting circuit for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; the sampling circuit for generating a plurality of sub-random numbers by sampling the plurality of output signals having corrected duty ratios; and a merging circuit for generating a random number based on the plurality of sub-random numbers.
However, on the same field of endeavor, Sackett discloses a random number generator comprising of a plurality of ring oscillators and a post-processing circuit which comprises a logic circuit that includes multiple XOR gates for generating a plurality of output signals by performing a logic operation on the plurality of random signals; a duty correcting circuit that includes multiple flip-flops for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; and a merging circuit that includes a XOR gate for generating a random number based on the plurality of sub-random numbers (Sackett Figs. 3A-3C and paragraphs [0042-0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Aliseychik and Sugahara and configure the post-processing circuit of Vasyltsov to include multiple XOR gates in the logic circuit for generating a plurality of output signals by performing a logic operation on the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; configure the duty correcting circuit to include multiple flip-flops for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; configure the sampling circuit to include multiple flip-
Therefore, the combination of Vasyltsov as modified in view of Aliseychik, Sugahara, and Sackett teaches wherein the signal processing circuit comprises: a logic circuit for generating a plurality of output signals by performing a logic operation on the plurality of first random signals, the plurality of second random signals, and the plurality of third random signals; a duty correcting circuit for correcting a duty ratio between logic high and logic low of each of the plurality of output signals; a sampling circuit for generating a plurality of sub-random numbers by sampling the plurality of output signals having corrected duty ratios; and a merging circuit for generating a random number based on the plurality of sub-random numbers.
	
Regarding claim 15, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches all the limitations of claim 14 as stated. Further, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches wherein the logic circuit comprises a plurality of XOR gates each for generating one of the output signals by receiving and performing an exclusive OR operation on the first random signal, the second random signal, and the third random signal (Sackett Figs. 3A-3C; see also claim 14 analysis for duplicating the XOR gates in the logic circuit). The reason to combine is the same as claim 14.

Regarding claim 17, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches all the limitations of claim 15 as stated. Further, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches wherein the sampling circuit comprises a plurality of second flip-flops, each configured to receive a sampling control signal at a clock input, receive one of the plurality of output signals having the corrected duty ratio at a data input, and output one of the plurality of sub-random numbers to a non-inverting output (Vasyltsov Fig. 17 and paragraphs [0145-0146] sampling control signal - sampling clock SP_ CLK).

Regarding claim 18, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches all the limitations of claim 15 as stated. Further, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches wherein the merging circuit comprises at least one logic element for receiving the plurality of sub-random numbers and generating the random number by performing a logic operation on the plurality of sub-random numbers (Sackett Fig. 3 one logic element – XOR gate 310). The reason to combine is the same as claim 14.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Sugahara as applied to claim 1 above, and further in view of Yang et al. (US-PGPUB 2015/0154006 A1), hereinafter Yang.
Regarding claim 3, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 2 as stated above. 
Vasyltsov does not explicitly teach wherein a phase difference among the first random signal, the second random signal, and the third random signal is 120 degrees.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Sugahara using Yang and configure the ring oscillators of Vasyltsov such that the phase difference between the first, second, and third random signal is 120 degrees.
The motivation to do so is to increase the frequency of the combining signal (Yang fig. 3 and paragraph [0049]).
Therefore, the combination of Vasyltsov as modified in view of Sugahara and Yang teaches wherein a phase difference among the first random signal, the second random signal, and the third random signal is 120 degrees.

Claims 4-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Sugahara and Yang as applied to claims 1 and 20 above, and further in view of Liu et al. (NPL – “A Bias-Bounded Digital True Random Number Generator Architecture”), hereinafter Liu.
Regarding claim 4, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 2 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein each of the first random signal, the second random signal, and the third random signal includes a jitter area, wherein in the jitter area a logic level is transited at random times (Vasyltsov paragraphs [0128-0132]).
Vasyltsov does not explicitly teach wherein the jitter area of each of the first random signal, the second random signal, and the third random signal is not less than 1 /6 of a period.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Sugahara using Liu such that the jitter area of each of the first random signal, the second random signal, and the third random signal respectively output by the first, second, and third ring oscillator is larger than 1/6 of a period so that the jitter area of the combining signal at least covers the period of the combining signal.
The motivation to do so is because if the jitter area of the combining signal generated from combining the first, second, and third random signal covers the period of the sampling clock signal, the combining signal can be sampled at any moment within the jitter region (Liu Fig. 4 and section III).
 Therefore, the combination of Vasyltsov as modified in view of Sugahara and Liu teaches wherein the jitter area of each of the first random signal, the second random signal, and the third random signal is not less than 1/6 of a period.

Regarding claim 5, Vasyltsov as modified in view of Sugahara and Liu teaches all the limitations of claim 4 as stated above. Further, Vasyltsov as modified in view of Sugahara and Liu teaches wherein a jitter area of a combining signal generated by combining the first random signal, the second random signal, and the third random signal covers an entire period of the combining signal (Liu Fig. 4 and section III; see also claim 4 analysis). The motivation to combine is the same as claim 4.

Regarding claim 22, Vasyltsov as modified in view of Sugahara teaches all the limitations of claim 20 as stated above. Further, Vasyltsov as modified in view of Sugahara teaches wherein each of the first random signal, the second random signal, and the third random signal comprises a jitter area, wherein in the jitter area a logic level is transited at random times (Vasyltsov paragraphs [0128-0132]).
Vasyltsov does not explicitly teach wherein a jitter area of the combining signal corresponds to an entire period of the combining signal.
However, on the same field of endeavor, Liu discloses the advantage of having a wider range of jitter area for random number generation. Further, Liu discloses that when the ring oscillator output is sampled outside the jitter area, the sampled value will be deterministic (Liu Fig. 4 and section III). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Sugahara using Liu such that the jitter area of the combining signal at least covers the period of the combining signal. 
The motivation to combine is the same as claim 4.
Therefore, the combination of Vasyltsov as modified in view of Sugahara and Liu teaches wherein a jitter area of the combining signal corresponds to an entire period of the combining signal.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Aliseychik, Sugahara and Sackett as applied to claim 15 above, and further in view of Bohdan.
Regarding claim 16, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches all the limitations of claim 15 as stated. Further, Vasyltsov as modified in view of Aliseychik, Sugahara and Sackett teaches wherein the duty correcting circuit comprises a plurality of first flip-flops, each including a data input and an inverting output connected to each other, the plurality of first flip-flops each configured to receive one of the plurality of output signals at a clock input and to output one of the plurality of output signals of having the corrected duty ratios […] (Vasyltsov Fig. 17 duty corrector – flip-flop 1457; data input – D input; inverting output – Q bar output; further, the output of the XOR gate is connected to the clock input).
to the inverting output.
However, on the same field of endeavor, Bohdan teaches a random number generator comprising a comprising of a toggling flip-flop that functions as a mod 2 counter and outputs a random signal from a ring oscillator on its inverting output to the signal sampler. Further, Bohdan discloses the flip-flop includes a data input and an inverting output connected to each other, and the first flip-flop configured to receive the ring random signal at its clock input (Bohdan Fig. 11 and paragraphs [0123-0127]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov in view of Aliseychik, Sugahara and Sackett using Bohdan and configure each flip-flop 1457 in the duty correcting circuit using the teaching of Bohdan such that the D input of each of the flip-flops 1451 in the sampling circuit is connected to the inverting input Q bar of flip-flops 1457 instead of the non-inverting input Q. Both of the flip-flop 1457 configuration of Vasyltsov and the toggling flip-flop configuration of Bohdan shown in Fig. 11 performs the same function of performing mod 2 count, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a flip-flop to perform a mod 2 count.
	Therefore, the combination of Vasyltsov as modified in view of Aliseychik, Sugahara, Sackett and Bohdan teaches wherein the duty correcting circuit comprises a plurality of first flip-flops, each including a data input and an inverting output connected to each other, the plurality of first flip-flops each configured to receive one of the plurality of output signals at a clock input and to output one of the plurality of output signals of having the corrected duty ratios to the inverting output.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vasyltsov in view of Kim et al. (US-PGPUB 2019/0138275 A1), hereinafter Kim.
Regarding claim 29, Vasyltsov teaches all the limitations of claim 28 as stated above.
Vasyltsov does not explicitly teach wherein the logic circuit includes an OR gate.
However, on the same field of endeavor, Kim discloses a random number generator that includes a post processor. Further, Kim discloses the post processor includes an OR gate for performing a logic operation on the data input to the OR gate (Kim Fig. 6 and paragraph [0059]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Vasyltsov using Kim and replace the XOR gate in the sampling unit with an OR gate as disclosed by Kim. One of ordinary skill in the art could have substituted the XOR gate of Vasyltsov for the OR gate of Kim, and the results of the substitution would have been predictable. The predictable result is a logic circuit for performing a logic operation on the first and second random signals. See MPEP 2141.III.B
Therefore, the combination of Vasyltsov as modified in view of Kim teaches wherein the logic circuit includes an OR gate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoyagi et al. (US-PGPUB 20180196641 A1) related to a random number generator that includes a ring oscillator and a sampling circuit using jitter. Further, Aoyagi discloses setting the size or area of the jitter such that random numbers with the highest randomness fitted to the environment can be generated.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182